2 AO 456 (Rev. 5/85) Notice


                                     UNITED STATES DISTRICT COURT
                       SOUTHERN                         DISTRICT OF                         OHIO


           UNITED STATES OF AMERICA
                                                                  NOTICE
                               V.
                      IZMIR KOCH
                                                                  CASE NUMBER: 1:18-cr-00034


TYPE OF CASE:
                                    G CIVIL             ✔ CRIMINAL
                                                        G

✔ TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below:
G
PLACE                                                          ROOM NO.
                                                                Courtroom #5, Room 701
POTTER STEWART UNITED STATES COURTHOUSE
100 EAST FIFTH STREET                                          DATE AND TIME
CINCINNATI, OHIO                                                                   11/9/2018 1:30 pm
TYPE OF PROCEEDING

Initial Appearance and Arraignment on Superseding Indictment before Magistrate Judge Stephanie K. Bowman




G TAKE NOTICE that a proceeding in this case has been continued as indicated below:
PLACE                               DATE AND TIME PREVIOUSLY   CONTINUED TO DATE
                                    SCHEDULED                  AND TIME




                                                               RICHARD W. NAGEL, CLERK
                                                               U.S. MAGISTRATE JUDGE OR CLERK OF COURT


                              11/7/2018
DATE                                                           (BY) .(9,1026(5DEPUTY CLERK




TO:
